Title: From John Adams to François Adriaan Van der Kemp, 9 January 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Jan. 9. 1812

Your Favour of the 23. Ult, with its in closed Sketch, Skeleton, Frame, Plan, Scheme, System, Plott, Platt, or by whatever other name you please to call your Etching, has been received.
What Title do you in tend to give it?
An History of The Decline and Fall of Christianity?
or
An History of The Improvement of the Human Mind?
or
An History of the Progress of Society?
or
An History of the Perfectibility and Advancement towards Perfection, of human Nature?
or
An History of the Growth of Civilization, Liberality Toleration, and the Restoration of the long lost Rights of Man, long sought and at last Found, Through Perfidy Carnage Murder and Atheism, by that infuriated Animal?
or
An History of the Retrograde Motion of Society from Civilization towards the Barbarity Barbarity of Tartars, Arabs, African Negroes and North American Indians.?
or
An History of the Fall of Kings and Restoration of the Feudal System and Barons Wars?
or
An History of the demolition of all Limited Monarchies and all Republicks and all free Governments, whether Aristocratical Democratical or mixed, ; and of the Erection in their Stead of one Universal Despotism of the Sword, Bayonet and Cannon Balls?
or
An History of the Annihilation of all Religion, all Government and all Morality? or
an History of the Substitution of Military Despotism for Sacerdotal Tyranny?
My dull Brain is not fertile enough to invent a Title for you.
Godwin, Walking Stewart
But have you not omitted Some great Characters Such as, Tom Paine, Lord Bolinbroke, Voltaire, Hume Gibbon, Priestly Price The great Catherine and the great Frederic and the Great Franklin, and the great Raynal? The great Vander Kemp, the great Luzac, and  the Great Gyzelaer; their opposition to England and The Statholder, and their Complaisance and Kindness to France and America? The great Zinzindorf, the great Swedenborg, the Great Whitefield and the great Westley! ? cum multis aliis.?
If the foregoing is Badinage the following is Sober I Sent two Volumes of our Academical Memoirs and my Spouse two Volumes of J. Q. A’s Lectures, by Colonel William Stephens Smith, which are ready for you at Lebanon, or Smiths Valley, which I am told is not more than 25 miles from Olden barneveld. When you can get them from thence they will be yours.  That you may not be disappointed in either, is the Wish of your Friend


John AdamsP.S. What does your Friend Mappa think of your System? does he think you will live to compleat it? Can you contrive to keep me alive long Enough to read it?

